DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 2003/0044204 to Lee (herein forward Lee ’204).
Lee ’204 teaches:
(claim 1)	A heating device (fusing device 100, Fig.3) comprising: 
a heating unit (110) comprising a contact portion having a first surface (111), the heating unit heats a member to be heated (150) having a second surface (including toner image 151), which is transported, as a result of the contact portion of the heating unit being in contact with the member to be heated; 
a heat pipe (114) that is disposed on a portion of the heating unit different from the contact portion in such a manner as to extend in a widthwise direction crossing a transport direction of the member to be heated and that includes a crimped portion (114a) formed at a first (left) end of the heat pipe; 
a rotating body (190), comprising a third surface, that rotates in such a manner as to press the member to be heated against the contact portion of the heating unit; and 
a power input unit (130), comprising a gear (131) that is disposed on a second (right) end side of the heat pipe and that inputs a rotational force at least to the rotating body;
wherein the heat pipe includes a second (right) end opposite to the first end, and the crimped portion has a thickness smaller than the second end (at least portions of end 114a have a thickness smaller than portions of end 114b, given their slanted shape),

    PNG
    media_image1.png
    586
    1130
    media_image1.png
    Greyscale
wherein the gear of the power input unit is disposed on the second end side of the heat pipe opposite to the first end of the heat pipe where the crimped portion is formed (see annotated FIG. 4 below).
(claim 2)	The heating device according to Claim 1, further comprising: a power-supply connection unit (200) that is disposed on the first end side of the heat pipe and that is connected to a wiring line (116) through which power is supplied to the heating unit, wherein the crimped portion is provided with a hygroscopic member (end cap 120 formed of nylon) disposed in such a manner as to be in contact with or close to the crimped portion.
(claim 4)	An apparatus (image forming apparatus) using a member to be heated comprising: a transport unit, comprising a transport path, that transports a member to be heated (150); and a heating device (100) that heats the member to be heated, which is transported by the transport unit, wherein the heating device is formed of the heating device according to Claim 1 [0036].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0044204 to Lee, as applied to claim 2 above, and further in view of US 2010/0303527 to Mitsuoka.
	Regarding claim 3, Lee ’204 teaches wherein the heating unit (100) heats the member to be heated (150) that passes through the heating unit (FIG.3), and wherein the power-supply connection unit (200) is disposed at a position that corresponds to an end of the heating unit (FIG.4).  
Lee ’204 remains silent about the direction of conveyance of the sheet (i.e. member to be heated) passing the fusing device (i.e. heating unit) and, therefore, does not explicitly teach “from a lower side  to an upper side” as claimed.
Mitsuoka teaches an image forming apparatus (100) comprising a fixing device (15) including heat pipes (2102, 2104) and wherein a paper sheet (32) passes a fixing device (15) in a substantially vertical direction along a paper conveyance path (21) (Fig.1).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Lee ’204 such that the member to be heated passes through the heating unit from a lower side to an upper side, as suggested by Mitsuoka, as well-known configuration for an electrophotographic image forming apparatus capable of double-sided printing.  With this configuration (which can be depicted by clockwise rotation of Figs.3 & 4) the power-supply connection unit is disposed at a position that corresponds to an end of the heating unit, the end being located on the upper side.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,781,382 to Okamoto in view of US 2002/0164176 to Lee (herein forward Lee ’176).
	Regarding claim 5, Okamoto teaches a heating device (10, Fig.2) comprising: 
a heating unit (comprising elements 69, 78, 77) comprising a contact portion (pressing roller 69) having a first (outer) surface, the heating unit heats a member to be heated (sheet S) having a second surface (including toner image), which is transported, as a result of contact portion of the heating unit being in contact with the member to be heated; 
a heat pipe (77b) that is disposed on a portion of the heating unit different from the contact portion in such a manner as to extend in a widthwise direction crossing a transport direction of the member to be heated and that includes a crimped portion formed at a first (right) end of the heat pipe; 
a rotating body (pressing roller 69), comprising a third surface, that rotates in such a manner as to press the member to be heated against the contact portion of the heating unit,
wherein the heat pipe includes a second (left) end opposite to the first end, and the    crimped portion has a strength lower (due to being crimped) than the second end.
Okamoto does not teach a gear as claimed.
Lee ’176 discloses a roller (212, Fig.3) including a heat pipe, power transmission caps (not shown) are installed at both ends of the roller connected to a gear installed at a frame (not shown) and rotate the roller [0034].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include power transmission caps connected to gears into the device of Okamoto, for at least the purpose of providing rotational means to the fixing roller.  
This modification thus renders obvious the heating device of claim 5 comprising
a power input unit, comprising a gear that is disposed on a second end side of the heat pipe and that inputs a rotational force at least to the rotating body,
wherein the gear of the power input unit is disposed on the second end side of the heat pipe opposite to the first end of the heat pipe where the crimped portion is formed.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
Applicant argues, [Symbol font/0x2D]Lee 204' fails to disclose, teach or suggest the technical feature "wherein the heat pipe includes a second end opposite to the first end, and the crimped portion has a thickness smaller than the second end"[Symbol font/0x2D]. As previously stated,  at least a portion of the construed crimped portion as a thickness smaller than the second end.  For additional support, annotated FIG. 4 of Lee ’204 is included in the Claim Rejections section.  
Applicants argues, [Symbol font/0x2D]Lee 176' fails to disclose, teach or suggest the technical feature "wherein the heat pipe includes a second end opposite to the first end, and the crimped portion has a thickness smaller than the second end"[Symbol font/0x2D].  However, Lee ’176 is not relied on for such features in the rejection, thus rendering the argument mute.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., damage due to concentration of load) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852